Title: To George Washington from Nathaniel Shaw, Jr., 1 October 1776
From: Shaw, Nathaniel Jr.
To: Washington, George



Sir
New London October 1st 1776

The 29th Ulto I shipt by Capt. Webster Seventy Two Tents which was Sent me by Daniel Tillinghast Esqr. of Providence and hope they will git Safe to hand—I now by Capt. Thos King Send you Nine Marque and Ninety Seven Common Tents which I hope will also Come Safe—In Case any of the Brittish Ships Should come down this way, I think we Should have the Earliest Notice of it, as we are Daly Shiping Goods up the Sound for the Army. I am Sir Your very huml. Servt

Nathl Shaw Junr

